 Case: 4:20-cv-00291-JAR Doc. #: 27 Filed: 01/19/21 Page: 1 of 2 PageID #: 290




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION


DAMON JOSIAH HOUSTON,                             )
                                                  )
               Plaintiff,                         )
                                                  )    No. 4:20-CV-00291 JAR
       v.                                         )
                                                  )
CORIZON HEALTH CARE, et al.,                      )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s pro se motion for appointment of an

independent medical expert (Doc. No. 20). Defendant responded in opposition. (Doc. No. 21). For

the following reasons, the motion will be denied.

       Plaintiff asks the Court to appoint an independent medical expert to this case because

Plaintiff contends that without one, he is unable to establish the alleged delay in medical treatment

had adverse effects. Although Plaintiff does not reference Federal Rule of Evidence 706,

presumably he wishes the Court to appoint an expert pursuant to Rule 706. The rule authorizes the

Court to appoint an expert witness to testify in an action and order reasonable compensation be

paid to the witness by the parties, in such proportion as the court directs. Fed. R. Evid. 706(a), (b).

Courts have considerable discretion in deciding whether to appoint an expert pursuant to Rule 706

and in apportioning costs under that provision when one party is indigent. See Severance v.

Chastain, No. 4:15-CV-74 CAS, 2018 WL 1251915, at *2 (E.D. Mo. Mar. 12, 2018) (citing cases).

Nevertheless, courts rarely exercise their authority under Rule 706, requiring extraordinary and

compelling circumstances to justify appointing an expert witness under this rule. See Malady v.

Corizon, No. 1:13CV80 SNLJ, 2013 WL 5835995, at *1–2 (E.D. Mo. Oct. 30, 2013) (citing In re

                                                  1
 Case: 4:20-cv-00291-JAR Doc. #: 27 Filed: 01/19/21 Page: 2 of 2 PageID #: 291




Joint Eastern and Southern Districts Asbestos Litigation, 830 F. Supp. 686, 693 (E. & S.D.N.Y.

1993) (citing Fed. R. Evid. 706, Advisory Comm. Note (“experience indicates that actual

appointment is a relatively infrequent occurrence”)); United States Marshals Serv. v. Means, 741

F.2d 1053, 1059 (8th Cir. 1984) (court should appoint an expert witness only under compelling

circumstances) (subsequent history omitted).

       Here, Plaintiff has not shown compelling circumstances warranting the appointment of an

expert witness. His claim for relief concerns Dr. Bredeman’s denial of a surgical consult for the

excision of a hydrocele. Proof in this case will rely on the medical records surrounding the denial

of the surgical consult and the effect of that denial on Plaintiff. Plaintiff is able to testify to the

effect of his medical condition upon him. Because the purpose of Rule 706, to assist the factfinding

of the court, would not be served by appointing Plaintiff a court-appointed expert at this point in

the proceedings, the motion will be denied without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s motion for appointment of an independent

medical expert [20] is DENIED without prejudice.

Dated this 19th day of January, 2021.




                                                   ________________________________
                                                   JOHN A. ROSS
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
